Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161535                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re ESTATE OF HERMANN A. VON GREIFF.                                                                Elizabeth M. Welch,
  _________________________________________                                                                           Justices

  CARLA J. VON GREIFF,
            Petitioner-Appellant,
  v                                                                 SC: 161535
                                                                    COA: 347254
                                                                    Marquette PC: 18-034046-DE
  ANNE JONES-VON GREIFF,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing whether the period of time
  after the filing of a complaint for divorce is counted when considering whether a spouse
  was “willfully absent” from the decedent for more than a year before his or her death.
  MCL 700.2801(2)(e)(i); In re Estate of Erwin, 503 Mich 1 (2018). The appellant’s brief
  shall be filed by August 30, 2021, with no extensions except upon a showing of good
  cause. In the brief, citations to the record must provide the appendix page numbers as
  required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.

          The Probate and Estate Planning Section of the State Bar of Michigan is invited to
  file a brief amicus curiae. Other persons or groups interested in the determination of the
  issue presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2021
           t0324
                                                                               Clerk